                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  DAVID FLOYD DIVINE,                              )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )       No.     3:19-CV-207-PLR-DCP
                                                   )
  CLAIBORNE COUNTY and CODY                        )
  LOWE,                                            )
          Defendants.                              )

                                  MEMORANDUM OPINION

        Defendants Claiborne County and Cody Lowe have filed a motion for summary judgment

 seeking dismissal of this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 based, inter

 alia, on Plaintiff’s failure to exhaust his administrative remedies as required by the Prison

 Litigation Reform Act (“PLRA”) [Doc. 17]. Plaintiff has failed to file a response to the motion,

 and the deadline to do so has passed. See E.D. Tenn. L.R. 7.1. Upon consideration of the parties’

 pleadings, the competent summary judgment evidence, and the applicable law, the Court finds that

 summary judgment should be GRANTED, and this action should be DISMISSED.

 I.      RELEVANT ALLEGATIONS OF COMPLAINT

        On May 30, 2019, Plaintiff was in full restraints at the Claiborne County Jail when Officer

 Code Lowe pepper sprayed Plaintiff in an unprovoked assault [Doc. 1 p. 4].

 II.    SUMMARY JUDGMENT STANDARD

        Summary judgment is proper only when the pleadings and evidence, viewed in a light most

 favorable to the nonmoving party, illustrate that no genuine issue of material fact exists and the

 movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a),(c); Celotex Corp. v.

 Catrett, 477 U.S. 317, 322-23 (1986). A fact is deemed “material” if resolving that fact in favor

 of one party “might affect the outcome of the suit under governing law.” Anderson v. Liberty



Case 3:19-cv-00207-PLR-DCP Document 21 Filed 07/01/20 Page 1 of 3 PageID #: 81
 Lobby, Inc., 477 U.S. 242, 248 (1986). To establish an entitlement to summary judgment, the

 moving party must demonstrate that the nonmoving party cannot establish an essential element of

 his case for which he bears the ultimate burden of proof at trial. Celotex, 477 U.S. at 322; Moore

 v. Philip Morris Cos., Inc., 8 F.3d 335, 339 (6th Cir. 1993).

        Once the motion is properly supported with competent evidence, the nonmovant must show

 that summary judgment is inappropriate by setting forth specific facts showing there is a genuine

 issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249. If the “evidence is such that

 a reasonable jury could return a verdict for the nonmoving party,” then there is a genuine dispute

 as to a material fact. Anderson, 477 U.S. at 248. If no proof is presented, however, the Court does

 not presume that the nonmovant “could or would prove the necessary facts.” Little v. Liquid Air

 Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871,

 889 (1990)).

 III.   DISCUSSION

        The PLRA requires prisoners to exhaust all available administrative remedies prior to filing

 suit under 42 U.S.C. § 1983. See 42 U.S.C. § 1997e(a); see also Porter v. Nussle, 534 U.S. 516,

 532 (2002) (holding “that the PLRA’s exhaustion requirement applies to all inmate suits about

 prison life, whether they involve general circumstances or particular episodes, and whether they

 allege excessive force or some other wrong”). Administrative exhaustion is mandatory, regardless

 of the type of relief sought, or whether such relief can be granted through the administrative

 process. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016); Woodford v. Ngo, 548 U.S. 81, 84 (2006)

 (citing Booth v. Churner, 532 U.S. 731, 739 (2001)).

        In his complaint, Plaintiff alleges that he filed a formal grievance prior to filing his lawsuit

 and failed to receive a response [Doc. 1 p. 2]. However, this contention is contradicted by the

 affidavit of Ron Hayes, the Chief Deputy of the Claiborne County Sheriff’s Office, who attests


                                                   2

Case 3:19-cv-00207-PLR-DCP Document 21 Filed 07/01/20 Page 2 of 3 PageID #: 82
 that Plaintiff’s § 1983 complaint was the first notice to the County of Plaintiff’s allegations [Doc.

 18-1]. Plaintiff has not produced any documentary proof to the contrary to demonstrate that a

 grievance was filed, and, if so, that it was pursued to its proper conclusion through the grievance

 appeal process [See id.]. Therefore, the competent summary judgment evidence demonstrates that

 Plaintiff failed to meet the PLRA’s mandatory exhaustion requirement prior to filing the instant

 suit, and this action will be dismissed.

 IV.    CONCLUSION

        For the foregoing reasons, Defendant’s motion for summary judgment [Doc. 17] will be

 GRANTED, and this action will be DISMISSED WITHOUT PREJUDICE.

        Further, the Court CERTIFIES that any appeal from this decision would not be taken in

 good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any

 subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.



                                        ____________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                  3

Case 3:19-cv-00207-PLR-DCP Document 21 Filed 07/01/20 Page 3 of 3 PageID #: 83
